Citation Nr: 0810064	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from May 1998 to August 
1999.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

In a June 2006 decision, the Board granted entitlement to 
service connection for a major depressive disorder, and 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board then remanded to the claim 
of entitlement to nonservice-connected pension benefits, 
which has since been returned for further appellate 
consideration.  

The claim on appeal was formerly characterized as entitlement 
to a permanent and total disability evaluation for pension 
purposes, but has been revised to the more general issue of 
entitlement to pension, to include the question of basic 
eligibility for such benefits.  As the veteran has been 
provided with notice of the basic eligibility criteria, in 
accordance with a directive of the June 2006 prior remand,    
this change has no prejudicial impact upon adjudicating his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The veteran did not meet the minimum active duty service 
requirements to establish basic eligibility for entitlement 
to pension benefits, and a statutorily recognized exception 
to those requirements is not currently demonstrated.  The 
record further reflects he did not report for scheduled VA 
medical examinations regarding this claim, and repeated 
attempts to contact him based on the most current information 
on file have not been successful.  



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met, as the veteran does not meet the 
basic eligibility requirements for these benefits.  38 
U.S.C.A. §§ 1501, 1502, 1521, 5303A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.3, 3.12a, 3.655(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through a November 2003 
letter, July 2004 statement of the case and subsequent 
supplemental statements of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.   VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  




Analysis

Under 38 U.S.C.A. § 1521, a disability pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently or totally disabled due to 
nonservice-connected disabilities not the result of his or 
her own willful misconduct.  38 U.S.C.A. § 1521(a).  In 
determining whether the minimum service requirements are met 
for pension entitlement, the term "Persian Gulf War" is 
defined as the time period from August 2, 1990 through a date 
to be prescribed by Presidential proclamation or law.  38 
C.F.R. § 3.2(i).

Applicable law and regulations further prescribe a minimum 
active-duty service requirement for receipt of pension, 
compensation or other benefits of the shorter of the 
following periods, either twenty-four months of continuous 
active duty or the full period for which a person was called 
or ordered to active duty.  There are exclusions to this 
requirement: (1) for a discharge under 10 U.S.C.A. § 1171, 
for the convenience of the government or a hardship; (2) 
discharge or release for a disability adjudged service-
connected without presumptive provisions of law, or for an 
individual who at time of discharge had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (3) an individual with a compensable service-
connected disability; (4) to the provision of a benefit for 
or in connection with a service-connected disability, 
condition, or death; (5) and to the provision of benefits 
under Chapter 19 of Title 38, United States Code.  38 
U.S.C.A. § 5303A; 38 C.F.R.              § 3.12a.

A claimant shall be considered to be permanently and totally 
disabled if he is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
disabled person, or is suffering from, (1) any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person; or (2) 
any disease or disorder determined by the VA Secretary to be 
of such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502; 38 C.F.R. § 
3.3(a)(3)(vi)(B)(3)-(4). 

Under 38 U.S.C.A. § 1502 VA will consider a veteran to be 
permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  

In this case, a preliminary determination is warranted as to 
whether the veteran meets the minimum active duty service 
requirements to establish basic eligibility for receipt of 
nonservice-connected pension benefits.  He served on active 
duty between May 14, 1998 and August 6, 1999.  Hence, the 
criteria for payment of a disability pension of a 90-days or 
more of active duty service during a period of war are met.  
In order to meet the minimum active duty service 
requirements, he must further have had at least twenty-four 
months of continuous active duty, or service during the full 
period when called or ordered to active duty.  Based on the 
dates of service this additional criteria was not satisfied, 
and therefore one of the prescribed exceptions to the 
criteria must apply to permit pension entitlement.  See 38 
C.F.R.  § 3.12a(d). 

Considering the provisions under which the minimum active 
duty service requirements are not to be deemed applicable, 
the record does not show a discharge under 10 U.S.C.A. § 
1171, or otherwise a current compensable service-connected 
disability.  In regard to the latter provision, service 
connection is in effect for only a major depressive disorder, 
currently evaluated as noncompensable.  

Another prescribed exception which is potentially applicable, 
however, is that pertaining to discharge for a service-
connected disability, or where a service-connected disability 
in medical judgment would have justified a discharge from 
service.  The veteran's service records have been reviewed as 
to whether he meets this standard.  His May 1999 separation 
examination indicates an existing diagnosis of depressive 
disorder.  This notwithstanding, his DD-214 (report of 
separation from service) states that the reason for 
separation was a physical condition, not a disability.  Thus, 
the application of the above exception turns on whether in 
medical judgment, the service connected major depressive 
disorder would have required a discharge.  The current 
evidence of record does not offer a probative assessment on 
such question.  While this determination might still be made 
through a VA medical examination, the veteran has repeatedly 
refused to report for scheduled VA examinations which 
according to regulation must be taken into account in 
evaluating the claim.    

Under 38 C.F.R. § 3.655(b), where entitlement to a pension 
benefits cannot be established   or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination the 
claim shall be denied.    

Previously, as reflected in a January 2004 memorandum to the 
file, the RO had difficulty contacting the veteran concerning 
his claim, and efforts to obtain a correct current home 
address from a family member was unsuccessful.  A prior 
address        the veteran gave when he first filed his claim 
was no longer valid.     

A March 2004 RO memorandum indicates that the whereabouts of 
the veteran  were still unknown, and efforts to obtain an 
address from various computer databases, and medical 
facilities where he had received treatment were not 
successful.

A rating decision later that month denied his pension claim, 
amongst other claims, in part on the basis that due to the 
lack of a valid address, scheduling him for a VA examination 
was not feasible.

Subsequently, the RO was temporarily able to contact the 
veteran by means of a new address he had listed in a May 2004 
notice of disagreement.  When a VA examination for mental 
disorders (and presumably to evaluate his eligibility for 
pension due to claimed depressive disorder) was scheduled for 
March 2005, however, the notification sent to him of the 
scheduled time and date was returned as undeliverable.  A 
phone number of record for the veteran was not valid.  The RO 
cancelled the examination request.  Several additional items 
of correspondence to the veteran were also returned as 
undeliverable using the most recent address of record.  

Following the Board's February 2006 remand of his nonservice-
connected pension claim, the veteran failed to report for 
scheduled VA examinations in July 2006.  The advance 
notification letter this time had not been returned.

One further attempt in December 2006 to verify the veteran's 
home telephone number through Social Security Administration 
database records was not successful. 

Based on the foregoing, and the provisions of 38 C.F.R. 
§ 3.655, this claim must be denied.  The "duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Rather, in the normal course of events, it is 
considered the burden of the veteran to keep VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
VA to "turn up heaven and earth" to find him. Hyson v. 
Brown, 5 Vet. App. 262 (1993).

If the veteran at some future date desires to file a new 
claim of entitlement to a permanent and total disability 
evaluation he may do so.  Such a claim would be considered 
based on the evidence then of record.  At this time, there 
exists no basis of entitlement.




ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


